DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on February 17, 2020 for the patent application 16/639,729 originally filed on February 17, 2020. Claims 1-3, 5, 11, 12, 14 and 16-19 are amended. Claims 4, 6-10, 13, 15, and 20-25 are canceled. Claims 26-28 are new. Claims 1, 3, and 11 are independent. Claims 1-3, 5, 11, 12, 14, 16-19, and 26-28 remain pending.

Information Disclosure Statement
The Information Disclosure Statement filed on February 17, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on February 17, 2020. This application is a 371 of PCT/KR2018/008474, filed July 26, 2018. This application claims foreign priority of KR10-2017-0107067, filed August 24, 2017, and KR10-2017-0137095, filed October 23, 2017.

Specification
The amendment to the Title is acknowledged and accepted by the examiner.

Claim Objections
Claim 28 is objected to because of the following informalities: “corresponds to time period” should be corrected to “corresponds to a time period.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-3, 5, 11, 12, 14, 16-19, and 26-28 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 3, 11, 14, and 19, recite the limitation “the computed trajectory.” The limitation is not previously introduced in respective claims 1, 3, 11, 14, or 19. As such, the limitation lacks antecedent basis. Therefore, claims 1, 3, 11, 14, and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2, 5, 12, 14, 16-19, and 26-28 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to independent claims 1, 3, and 11.
Claim 3, and a substantially similar limitation in claim 19, recite the limitation “a position.” The limitation is originally introduced in respective claims 3 and 19. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the position”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 3 or 19. Therefore, claims 3 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 5 and 28 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 3.
Claim 3, and a substantially similar limitation in claim 19, recite the limitation “a trajectory.” The limitation is originally introduced in respective claims 3 and 19. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the trajectory”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 3 or 19. Therefore, claims 3 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 12 recites the limitation “a screen film.” The limitation is originally introduced in claim 12. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the screen film”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 12. Therefore, claim 12 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 recites the limitation “the elapsed time.” The limitation is not previously introduced in claims 3, 5, or 28, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 28 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 11, 12, 14, 19, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicora (US 2013/0231198).
Regarding claim 1 (Currently Amended), Nicora discloses a virtual sports device comprising: 
a control part for computing a trajectory of a virtual ball based on a real ball hit by a user (Nicora [0017], “a golf simulator allows a player to hit a golf ball in a launch area towards a display surface depicting a golf course, and the golf simulator then calculates the future trajectory of the golf”); and 
a screen for displaying the virtual ball moving along the computed trajectory, wherein the virtual ball moving along the computed trajectory is displayed on the screen after the real ball hit by the user collides with the screen (Nicora [0019], “after the golf ball reaches the display surface 102, an image of the ball following a predicted trajectory is generated and shown on the display surface 102 to simulate a golf shot in the displayed golf course”).
Regarding claim 3 (Currently Amended), and substantially similar limitations in claim 19 (Currently Amended), Nicora discloses a virtual sports device comprising: 
a control part computing a trajectory of a virtual ball based on a real ball hit by a user (Nicora [0017], “a golf simulator allows a player to hit a golf ball in a launch area towards a display surface depicting a golf course, and the golf simulator then calculates the future trajectory of the golf”); and
a screen displaying the virtual ball moving along the computed trajectory, wherein, if a position where the virtual ball is initially located in the computed trajectory is called an initial position and a position where the virtual ball is located in the computed trajectory after a predetermined time elapses is called an intermediate position, the trajectory between the initial position and the intermediate position is not displayed on the screen, and the virtual ball displayed on the screen moves along a  trajectory after the intermediate position (Nicora [0024], “The processing circuitry 204 calculates the translational velocity of the golf ball. The processing circuitry 204 may determine the initial position of the golf ball using images captured by the camera 212. A triggering device 202 can be used to determine when the golf ball is launched. Thus, the triggering device detects the time at which the golf ball left the initial position. The processing circuitry 204 compares the initial position and the time determined by the triggering device to the position and time that the golf ball passes through a set of IR emitters 214 and IR sensors 216.”; also Nicora [0019], “after the golf ball reaches the display surface 102, an image of the ball following a predicted trajectory is generated and shown on the display surface 102 to simulate a golf shot in the displayed golf course”).
Regarding claim 5 (Currently Amended), and substantially similar limitations in claim 14 (Currently Amended), Nicora discloses that the virtual ball is displayed on the screen after the real ball hit by the user collides with the screen (Nicora [0019], “after the golf ball reaches the display surface 102, an image of the ball following a predicted trajectory is generated and shown on the display surface 102 to simulate a golf shot in the displayed golf course”).
Regarding claim 11 (Currently Amended), Nicora discloses a virtual sports device comprising: 
a golf simulator allows a player to hit a golf ball in a launch area towards a display surface depicting a golf course, and the golf simulator then calculates the future trajectory of the golf”); and 
a screen displaying the virtual ball moving along the computed trajectory, wherein the screen is a transmission type screen where the real ball hit by the user can pass (Nicora [0019], “after the golf ball reaches the display surface 102, an image of the ball following a predicted trajectory is generated and shown on the display surface 102 to simulate a golf shot in the displayed golf course”; also Nicora [0017], “the display surface allows the golf ball to pass through it,” the display surface is a transmission type screen because it allows the ball to pass through it).
Regarding claim 12 (Currently Amended), Nicora discloses that the transmission type screen is a liquid screen where a screen film is made of liquid or a mist screen where a screen film is made of mist (See Nicora Fig. 7 and [0038], “the display 102 may be made of a fluid material, as shown in FIG. 7. The flow of the fluid may be controlled so that it passes as a waterfall at the top of the display surface 102 such that it forms a sheet facing the launch area 103. The fluid may be collected at the bottom of the display surface 102 and recycled to that it may be used again to flow down the front of the display surface 102. An image of the golf course and the golf ball traveling through the golf course may be displayed on the fluid,” screen film is made of liquid).
Regarding claim 28 (New), Nicora discloses that the elapsed time corresponds to time period between when the user hits the real ball and when the real ball collides with the screen (Nicora [0024], “the triggering device detects the time at which the golf ball left the initial position. The processing circuitry 204 compares the initial position and the time determined by the triggering device to the position and time that the golf ball passes through a set of IR emitters 214 and IR sensors 216”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 16-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nicora, in view of “The Science of Screen Golf” (Published on March 8, 2012; hereinafter referred to as “Screen Golf,” https://www.youtube.com/watch?v=EY7aSHB6X8w).
Regarding claim 2 (Currently Amended), and substantially similar limitations in claim 16 (Currently Amended), Nicora does not explicitly teach that the screen displays a background picture for a virtual sport, and the background picture moves horizontally and/or vertically when the real ball collides with the screen.
However, Screen Golf discloses that the screen displays a background picture for a virtual sport, and the background picture moves horizontally and/or vertically when the real ball collides with the screen (see Screen Golf at 1:22, showing that once the real ball collides with the screen, the background picture in the display moves horizontally and/or vertically as it follows the ball along the trajectory).
Screen Golf is analogous to Nicora, as both are drawn to the art of virtual sports. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Nicora, to include that the screen displays a background picture for a virtual sport, and the background picture moves horizontally and/or vertically when the real ball collides with the screen, as taught by Screen Golf, since there are a finite number of identified, predictable ways to show the trajectory of a golf ball (e.g. stationary background showing ball movement vs. following the ball with a moving background). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 17 (Currently Amended), and substantially similar limitations in claim 26 (New), Nicora does not explicitly teach that the screen displays a background picture for a virtual sport, and an angle where the background picture is viewed on the screen is changed when the real ball collides with the screen.
However, Screen Golf discloses that the screen displays a background picture for a virtual sport, and an angle where the background picture is viewed on the screen is changed when the real ball collides with the screen (see Screen Golf at 1:22, showing that once the real ball collides with the screen, the background picture in the display changes its view angle to follow the angle of trajectory of the moving ball).
Screen Golf is analogous to Nicora, as both are drawn to the art of virtual sports. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Nicora, to include that the screen displays a background picture for a virtual sport, and an angle where the background picture is viewed on the screen is changed when the real ball collides with the screen, as taught by Screen Golf, since there are a finite number of identified, predictable ways to show the trajectory of a golf ball (e.g. following ball movement at the same viewing angle vs. following ball movement at a changing angle). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 18 (Currently Amended), and substantially similar limitations in claim 27 (New), Nicora does not explicitly teach that the virtual ball is displayed on the screen before the user hits the real ball, disappears from the screen after the user hits the real ball, and is displayed on the screen after the real ball hit by the user collides with the screen.
However, Screen Golf discloses that the virtual ball is displayed on the screen before the user hits the real ball, disappears from the screen after the user hits the real ball, and is displayed on the screen after the real ball hit by the user collides with the screen (see Screen Golf at 1:21, showing a virtual ball displayed on the screen before the user hits the real ball; see Screen Golf at 1:22, showing the virtual ball disappear from the screen after the user hits the real ball, and the ball and trajectory shown on the screen after the real ball collides with the screen).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hottel, Jr. et al. (US 4,132,462) Filamentary projection system
Smith et al. (US 5,951,015) Interactive arcade game apparatus
Lee et al. (US 2014/0155186) Penetration type screen for screen golf
Dawe et al. (US 10,099,144) Sports simulation system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/ROBERT P BULLINGTON/             Primary Examiner, Art Unit 3715